July 22, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 93-1475

                      JOSEPH B. VITALE,

                    Plaintiff, Appellant,

                              v.

            THE HONORABLE DAVID A. BROCK, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

           [Hon. Shane Devine, U.S. District Judge]
                                                  

                                         

                            Before

                     Breyer, Chief Judge,
                                        
              Selya and Boudin, Circuit Judges.
                                              

                                         

Joseph B. Vitale on brief pro se.
                
Jeffrey  R. Howard, Attorney General, and Susan  S. Geiger, Senior
                                                          
Assistant Attorney General, on brief for appellees.

                                         

                                         

          Per  Curiam.   Plaintiff  appeals from  the summary
                     

dismissal of his action.  In essence, he wishes to relitigate

in federal court  challenges to a state  court alimony award.

We affirm the dismissal.

                              I.
                               

          Plaintiff  filed his  federal court  action against

state court judges,  a state court marital master, his former

wife,  and the wife's attorney.  Later,  he sought to add his

own  attorney.   There was  no diversity jurisdiction  as all

parties were citizens of  New Hampshire.  Plaintiff, divorced

in  1983, complained of a 1989 alimony award requiring him to

pay  his former  wife  $525 every  month.   He stated  he was

totally  disabled,  his  sole  income  being  from  veteran's

disability and  social security disability benefits.   He had

moved  in state court in  1992 to terminate  the 1989 alimony

order  on two grounds:  1) that the Uniformed Services Former

Spouses  Protection   Act,  10  U.S.C.      1408,  prohibited

consideration of veteran disability compensation in computing

an alimony award and 2) that state law in effect  at the time

of  divorce (1983) prohibited  an award of  alimony after the

passage  of  three  years.   The  state  superior  court  had

rejected both arguments, the  New Hampshire Supreme Court had

summarily declined his appeal,  and the United States Supreme

Court had denied certiorari, plaintiff recounted.   Plaintiff

sought  to litigate these same  two challenges to the alimony

award  in federal court, and  he also contended  that the New

Hampshire  Supreme  Court  had  denied  him  due  process  by

summarily  rejecting his  appeal  without first  ordering and

reviewing a transcript.

                             II.
                               

          Plaintiff's   action    was   properly   dismissed.

Plaintiff may not relitigate  in federal court the challenges

to the alimony award plaintiff presented to  the state court.

Migra v. Warren City School Dist. Bd. of Ed., 465 U.S. 75, 81
                                            

(1984)  ("a federal court must give to a state court judgment

the  same preclusive effect  as would be  given that judgment

under  the law  of  the  State  in  which  the  judgment  was

rendered");   Eastern  Marine  Construction  Corp.  v.  First
                                                             

Southern Leasing,  Ltd., 129 N.H.  270, 525 A.2d  709 (1987);
                       

Bricker v. Crane, 118 N.H. 249, 253, 387 A.2d 321, 323 (1978)
                

(party  may  not  contest  in  a  subsequent  proceeding  any

question actually  litigated and determined against  him in a

prior suit).

          As   for  plaintiff's   contention  that   the  New

Hampshire Supreme  Court denied him due  process by summarily

rejecting his appeal,  the attack on the  state court's order

is  not cognizable  in  a lower  federal  court.   Rooker  v.
                                                         

Fidelity Trust Co., 263 U.S.  413 (1923) (lower federal court
                  

lacks  jurisdiction  over  claim  that  state  court judgment

violated the Constitution); Lancellotti  v. Fay, 909 F.2d 15,
                                               

                             -3-

17 (1st  Cir. 1990).   To the  extent, if  any, plaintiff  is

attempting  to attack the  constitutionality of New Hampshire

Supreme Court Rule 7 which permits the state supreme court to

"decline  to accept  an appeal" in  its "discretion,"  as the

district court  explained,  plaintiff has  no  constitutional

right  to an  appeal,  Lindsey v.  Normet,  405 U.S.  56,  77
                                         

(1972),  and  a  state court  is  not  required  to review  a

transcript  before deciding  whether  to accept  or reject  a

discretionary civil appeal.

          Affirmed.
                  

                             -4-